DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                      GORDON J. CRITTENDON,
                            Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D20-2771

                              [July 29, 2021]

   Appeal of order denying rule 3.800 motion from the Fifteenth Judicial
Circuit, Palm Beach County; Rosemarie Scher, Judge; L.T. Case Nos. 50-
2001-CF-010080-AXXX-MB, 50-2002-CF-002551-AXXX-MB, 50-2002-
CF-002752-AXXX-MB, 50-2004-CF-014701-AXXX-MB and 50-2008-CF-
017391-AXXX-MB.

  Gordon J. Crittendon, Defuniak Springs, pro se.

  No appearance required for appellee.

PER CURIAM.

  Affirmed.

CONNER, C.J., WARNER and DAMOORGIAN, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.